                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JACQUELYN BURTON,

                       Plaintiff,
                                                               Case No. 19-cv-0164-bhl
       v.

AMNJ ENTERPRISES INC,
JOEL BURTON,

                  Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       The parties in this Wisconsin class action and Fair Labor Standards Act collective action
case have agreed to settle their disputes, subject to the Court’s approval. On April 17, 2020, in
conjunction with seeking Court approval of the settlement, the Defendants asked the Court for
permission to file three settlement-related documents under seal. (ECF No. 22.) The Court
denied the request without prejudice on July 13, 2020, citing established Seventh Circuit caselaw
on the public’s right to access court filings and concluding that the record did not support a
finding of good cause sufficient to warrant sealing portions of the agreements. (ECF No. 23.)
Two weeks after the Court’s ruling, on July 27, 2020, Defendants filed an amended and
unopposed motion for leave to file a redacted version of the settlement agreement and release.
(ECF No. 24.) On August 11, 2020, Defendants filed amended requests for the Court’s approval
of the settlement. (ECF No. 27.)
       In their renewed effort to shield the full settlement from public scrutiny, Defendants
indicated they are willing to file openly on the docket most of the settlement documents. With
respect to the Class Action Settlement Agreement itself, however, Defendants ask for permission
to redact several key facts “to preserve the confidentiality of the overall class settlement amount
(or components of such amount from the overall dollar amount could be inferred.)” (ECF No.
24.) They further argue that redaction of the maximum settlement amount is justified to protect
the parties’ privacy interests, to prevent copycat litigation, and to uphold their reputations in the




            Case 2:19-cv-00164-BHL Filed 03/08/21 Page 1 of 3 Document 29
community. Accordingly, they seek to limit access to an unredacted version of the agreement to
the Court, with a sealing order.
       Defendants’ renewed effort at secrecy continues to misunderstand the public’s right to
access court filings, including filings related to proposed settlements of litigation. As the
Seventh Circuit has explained, “because there is potential public value to disclosing settlement
terms, including amount, parties have to give the judge a reason for not disclosing them—and the
fact that they don't want to disclose is not a reason.” Goesel v. Boley Int'l (H.K.) Ltd., 738 F.3d
831, 835 (7th Cir. 2013). Defendants do not assert that the terms of the settlement would reveal
trade secrets, or seriously compromise personal privacy or national security, so the presumption
of public access to court documents overrules their concerns. Id. at 833-35; Metzger v. Auto
Rescue of MKE LLC, 2016 WL 7839154, at *3 (E.D. Wis. July 11, 2016) (holding that the
“desire to avoid copycat litigation” is not enough to warrant the sealing of settlement
documents). The interests they cite are not ones that can justify keeping a court filing secret
from the public. Accordingly, Defendants’ motion will be denied.
         Because Defendants’ motion for leave to file the class settlement agreement with limited
redactions is denied, the Court will also deny the amended joint motion for approval of the
settlement. The Court is sensitive to move this long-pending case to final resolution as
efficiently as possible. Accordingly, the Court brings to the parties’ attention some potential
issues that the parties may wish to address in refiling the settlement agreement and related
documents. First, the proposed notice informs recipients that the Court has appointed Plaintiff’s
counsel as class counsel and Plaintiff as class representative, but it does not appear that any
motion requesting these appointments has been filed. Perhaps, counsel assumed this was
implicit in the request to approve the settlement, but such a request should be made explicitly by
motion. Second, the court is not confident that the proposed notice includes information
sufficient to allow individual class and collective members to value their claims and make an
informed choice about participation in the settlement. For example, among other things, the
notice does not appear to explain to potential collective or class members the maximum
settlement amount, the amount of the requested attorneys’ fees, or administration costs. Third,
the current filings suggest the parties want the Court to continue its jurisdiction over the action
and the settlement even after the entry of judgment. If that is the parties’ wish, they should




          Case 2:19-cv-00164-BHL Filed 03/08/21 Page 2 of 3 Document 29
provide supporting authority for this request; it is not obvious that the Court can retain
jurisdiction after it enters judgment.
       Accordingly,
       IT IS HEREBY ORDERED that Defendants’ amended motion for leave to file the class
settlement agreement with limited redactions, ECF No. 24, is DENIED.
       IT IS FURTHER ORDERED that the parties’ amended joint motion for (1)
certification of a collective and class action for settlement purposes, (2) approval of a collective
action settlement, (3), preliminary approval of a class action settlement, (4) approval of notice to
putative claimants, and (5) scheduling a hearing for final approval of the parties’ class action
settlement agreement, ECF No. 27, is DENIED without prejudice.

       Dated at Milwaukee, Wisconsin on March 8, 2021.

                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




          Case 2:19-cv-00164-BHL Filed 03/08/21 Page 3 of 3 Document 29
